DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 02/25/21 is acknowledged.  The traversal is on the ground(s) that the restriction requirement is absence of a significant burden (see third paragraph on the first page of Remarks filed on 02/25/21).  This is not found persuasive because Species 1 and Species 2 contain mutually exclusive structures for the driver circuit (e.g. Species 1, FIG. 2, comprising a feedback loop formed by inputting an output of the charge pump 201 to a comparator circuit 233 and outputting an output of the comparator circuit back to an input of the charge pump, while Species 2, FIG. 3, comprising a different feedback loop formed by inputting an output of the dynamic control circuitry 301 to an input of the charge pump 201 based on an output of the regulator 151). Therefore, searching structurally distinct configurations of the driver circuit creates significant search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/25/21. Claim 19 reciting “comparing a portion of the output of the charge-pump to a determined reference voltage” is directed to non-elected Species 1 since Species 1, FIG. 2, contains comparator circuit 233 for comparing an output of the .
Response to Amendment
The Examiner accepts the preliminary amendment filed on 02/25/21.
Claim 5 is canceled;
Claims 19 and 20 are withdrawn;
Claim 21 is newly added; and
Claims 1-4 and 6-21 are currently pending.
Claim Objections
Claim 21 is objected to because of the following informalities:  “the dynamic charge-pump regulator voltage generator” in lines 1-2 lacks antecedent basis since claim 21 depends on claim 10 where “a dynamic charge-pump regulator voltage generator” has not been defined. The Examiner suggests amending claim 21 to depend on claim 13 where “a dynamic charge-pump regulator voltage generator” is initially recited.  Appropriate correction is required.
For purposes of examination, claim 21 is examined as if it depends on claim 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a first state machine”, “a second state machine”, and “a third state machine” respectively in lines 8, 9, and 11. The Examiner notes that a state machine can be implemented as hardware or software. If implemented as hardware, the Examiner is unable to determine the connections between the state machines and the clocking circuitry, charge-pump, and switch circuit for which operations are confirmed by the state machines since the specification fails to provide the linkages between these elements. If implemented as software, the Examiner is unable to determine where the software instructions for the confirming operations of the clocking circuitry, charge-pump, and switch circuit are stored since the specification fails to provide the state machines being stored in the claimed components or a separate controller. Therefore, claim 10 is considered indefinite. Dependent claims 11-13 and 21 are also considered indefinite by virtue of dependency.
For purposes of examination, the Examiner interprets the state machines as hardware components with connections to the other components.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN102892222A (herein CN’222, 11/05/20 IDS).
Regarding claim 1, CN’222 discloses a driver circuit (FIG. 6) for a light emitting diode (402, FIG. 6) configured to pass a current, the driver circuit comprising: 
a charge-pump (622, FIG. 6) configured to generate an output boosted positive supply rail voltage (VLED is boosted by 622, FIG. 6); and 
a switch circuit (comprising switches 642/442, FIG. 6) configured to couple the output of the charge-pump to a terminal of the laser diode (FIG. 6) and to isolate the positive supply rail from the terminal of the laser diode when the charge-pump is enabled (622 is enabled when switch 642 is open and switch 442 is closed and VLED is isolated from the LED 402 by opening the switch 642, FIG. 6).
CN’222 does not explicitly disclose the driver circuit for driving a laser diode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the LED of CN’222 with a laser 
Regarding claim 2, CN’222 discloses the switch circuit is further configured to isolate the output of the charge-pump from the terminal of the laser diode and to couple the positive supply rail to the terminal of the laser diode when the charge-pump is disabled (622 is disabled when both the switches 642/442 are closed and the output of 622 is isolated due to closing of the switches 642/442 effectively shorting 622 and only VLED is output to the laser diode, FIG. 6).
Regarding claim 4, CN’222 discloses a charge-pump regulator voltage generator (Vcc, FIG. 6) configured to supply an input voltage to the charge-pump, wherein the charge-pump regulator voltage generator comprises one of a static charge-pump regulator voltage generator (Vcc is a static voltage since it is constant) or a dynamic charge-pump regulator voltage generator.
Regarding claim 14, CN’222 discloses a method for driving a light emitting diode (402, FIG. 6), the method comprising: 
enabling a charge-pump (622, FIG. 6) to generate an output boosted positive supply rail voltage (VLED is boosted by 622, FIG. 6); 
when the charge-pump is enabled, coupling the output boosted positive supply rail voltage to a terminal of the laser diode (622 is enabled when switch 642 is open and switch 442 is closed and the boosted voltage is output to the LED 402, FIG. 6); and 
when the charge-pump is enabled, isolating the positive supply rail from the terminal of the laser diode (When 622 is enabled, VLED
CN’222 does not explicitly disclose the method for driving a laser diode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the LED of CN’222 with a laser diode in order to obtain coherent light output since such modification only involves routine skill in the art.
Regarding claim 15, CN’222 discloses when the charge-pump is disabled: isolating via the output boosted positive supply rail of the charge-pump from the terminal of the laser diode (622 is disabled when both the switches 642/442 are closed and the output of 622 is isolated due to closing of the switches 642/442 effectively shorting 622, FIG. 6); and coupling the positive supply rail to the terminal of the laser diode (when 622 is disabled, only VLED is output to the laser diode, FIG. 6).
Regarding claim 16, CN’222 discloses the coupling and the isolating are performed using a switch circuit (642/442, FIG. 6).
Regarding claim 18, CN’222 discloses supplying, by a charge-pump regulator voltage generator (Vcc, FIG. 6), an input voltage to the charge-pump, wherein the charge-pump regulator voltage generator comprises one of a static charge-pump regulator voltage generator (Vcc is a static voltage since it is constant) or a dynamic charge-pump regulator voltage generator.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN’222 in view of Nakagawa (US Patent 9,973,082 B1).
Regarding claim 7, CN’222 has disclosed the driver circuit outlined in the rejection to claim 1 above except the switch circuit comprises a single switch. .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN’222 in view of Grodevant (US Patent 5,666,045).
Regarding claim 8, CN’222 has disclosed the driver circuit outlined in the rejection to claim 1 above except the switch circuit comprises a bulk switch. Grodevant discloses a similar driver circuit (FIG. 1) for a laser diode (LD, FIG. 1) comprising a bulk switch (36, FIG. 4, col. 13 lines 54-58) for controlling operations of a charge-pump (10, FIG. 1) and a positive supply rail voltage (Vdd, FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the switches of CN’222 with the bulk switch as taught by Grodevant in order to protect the laser diode from damages by preventing bulk current flow to the laser diode during operation of the charge-pump (col. 13 lines 62-66 of Grodevant).
Allowable Subject Matter
Claims 3, 6, 9, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YUANDA ZHANG/Primary Examiner, Art Unit 2828